J. Morgan Philpot (Utah Bar No. 11855)
morgan@jmphilpot.com
Attorney for Defendant, Gary Mark Hill
JM PHILPOT LAW, PLLC
620 East 100 North
Alpine, UT 84004
(801) 810-8369


                          IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00189-DAK
            Plaintiff,
                                                      MOTION TO SUPPRESS & FOR
 v.                                                   KASTIGAR HEARING & TO CONTINUE
 GARY MARK HILL,                                      TRIAL DATE OF JULY 29

            Defendant.                                Evidentiary Hearing & Oral Argument is
                                                      Requested
                                                      Judge: Dale A. Kimball

           Under local rule DUCrimR 12-1(e), a motion to suppress which also requests an

evidentiary hearing, “shall state with particularity and in summary form without an

accompanying legal brief the following: (i) the basis for standing; (ii) the evidence for which

suppression is sought; and (iii) a list of the issues raised as grounds for the motion.” The rule also

provides that, “[u]nless the court otherwise orders, neither a memorandum of authorities nor a

response by the government is required. At the conclusion of the evidentiary hearing, the court

will provide reasonable time for all parties to respond to the issues of fact and law raised in the

motion unless the court has directed pretrial briefing or otherwise concludes that further briefing

is unnecessary.” (Emphasis added.)

      I.      Basis for Standing

           In early 2017, Defendant, Mr. Hill, was arrested and while in federal custody, he was

interrogated by federal officers. The government created a video and audio recording of the


Page 1 of 6 | Motion to Suppress
interrogation. During the early stages of the interrogation, Defendant unambiguously expressed

his desire to be cooperative, but only through legal counsel. Rather than end the interrogation,

federal agents coerced Defendant into continuing the interrogation by making a series of false

and misleading statements and/or promises. By asserting his right to counsel, Defendant invoked

fundamental constitutional rights and established his standing to bring this motion to suppress

under, inter alia, the Fifth Amendment, as explained in Berghuis v. Thompkins, 560 U.S. 370,

387-88 (2010); Miranda v. Arizona, 384 U.S. 436 (1966) and United States v. Cash, 733 F.3d

1264, 1277 (10th Cir. 2013). Evidence obtained as a result of a custodial interrogation after an

individual requested an attorney must be suppressed. See Edwards v. Arizona, 451 U.S. 477,

479–80 (1981); United States v. Yepa, 862 F.3d 1252, 1257 (10th Cir. 2017), cert. denied, 138 S.

Ct. 1262 (2018).

       On November 05, 2018, Defendant Gary Mark Hill filed a Motion to Suppress Evidence.

(Case No. 2:18-cr-00254, Dkt. No. 20). Subsequently, on November 9, 2018 this court accepted

the United States agreement not to use the evidence if that trial date was maintained. (Case No.

2:18-cr-00254, Dkt. No. 25). Based upon that concession this court found that the Motion to

Suppress Evidence was moot and that the Defendant’s statement made during the custodial

interrogation and all investigative and evidentiary fruits derived therefrom would be suppressed.

Id.

       The court then expedited briefing on the Defendant’s Motion to Dismiss (Case No. 2:18-

cr-00254, Dkt. No. 21) and thereafter dismissed on Speedy Trial Violations on November 27,

2018 and vacated the December 10, 2018 trial date. (Case No. 2:18-cr-00254, Dkt. No. 34).

//

//



Page 2 of 6 | Motion to Suppress
     II.       The Evidence for Which Suppression is Sought

            Defendant asserts that his statements made during the custodial interrogation and all

investigative and evidentiary fruits derived therefrom are already suppressed pursuant to this

Court’s Order. (Case No. 2:18-cr-00254, Dkt. No. 25). This must especially hold true where the

government has sought to pick up where it left off from the previously dismissed case by filing a

Motion to Expedite Trial on June 24, 2019 and obtaining an expedited trial just over 30 days

thereafter. (Dkt. No. 6 and 12). Additionally, the government failed to object to the previous

suppression and time for reconsideration has passed.

            If this Court does not hold over the previous order of suppression then Defendant herein

seeks, by this motion, to suppress his statements made during the custodial interrogation and all

investigative and evidentiary fruits derived therefrom.

     III.      List of the Issues Raised as Grounds for the Motion

            Issue #1: During a custodial interrogation, Defendant unambiguously invoked his right to

proceed only after consulting with an attorney.

            Issue #2: Government agents, fully aware of Defendant’s invocation of his constitutional

rights, failed to cease interrogation, and instead used coercion and false statements to keep

Defendant talking during the subsequent, extensive interrogation.

            Issue #3: No evidentiary hearing was ever held in this or the previous matter on a motion

to suppress.

            Issue #4: No evidentiary hearing was ever held in this or the previous matter to ascertain

the investigative and evidentiary fruits derived from the Defendant’s custodial interrogation.

//

//



Page 3 of 6 | Motion to Suppress
   IV.      Need for Suppression Hearing and Kastigar Hearing

         Whether the Court maintains the previously granted suppression or not, Defendant moves

for a hearing on this Motion to Suppress and for a Kastigar hearing to determine what

investigative and evidentiary fruits were derived from the Defendant’s custodial interrogation

and whether the government can prove by a preponderance of evidence that its remaining

evidence, trial strategy and witnesses, etc. are not tainted fruits of the interrogation or evidence

tainted by the government’s access to and use of this evidence. As a matter of law, the

government may only proceed to trial if it “is able to prosecute its case by presenting untainted

evidence derived from legally acquired materials.” United States v. Lin Lyn Trading, Ltd., 149

F.3d 1112, 1118 (10th Cir. 1998).

         Additionally, a hearing(s) and potentially further motion practice is needed to determine

whether the attorneys and investigators who have worked on this case were exposed to this

unlawful evidence so as to eliminate all taint from prior access and use. Kastigar is violated

“…whenever the prosecution puts on a witness whose testimony is shaped, directly or indirectly,

by compelled testimony, regardless of how or by whom he was exposed to that compelled

testimony.” United States v. North, 920 F.2d 940, 942 (D.C. Cir. 1990).

   V.       Request for Continuance

         Simply maintaining the previously ordered suppression is not enough; a continuance is

needed to hold a Kastigar hearing in this matter and time would naturally be excluded from the

Speedy Trial calendar under 18 U.S. Code § 3161 from the filing of this motion through the

conclusion of the hearing on this motion. A hearing on this motion and on suppression and/or a

Kastigar hearing cannot reasonably be accomplished prior to the current trial date. Defendant

needs time to prepare for the suppression and/or Kastigar hearing as will the government.



Page 4 of 6 | Motion to Suppress
         Additionally, depending on how this motion is decided and how the hearings go,

Defendant will need time to file additional motions based upon the government’s reliance upon

suppressed information to obtain the new indictment in this matter. The government is not

entitled to use or rely upon suppressed evidence, or any fruits derived from it. Nix v. Williams,

467 U.S. 431, 444, 104 S. Ct. 2501 (1984)(quoted by Lin Lyn Trading, Ltd., 149 F. 3d at 1118).

   VI.      Timeliness of this Motion

         This motion is timely. Rule 12(b)(3)(C) of the Federal Rules of Criminal Procedure

requires that suppression motions be made before trial where “the basis for the motion is then

reasonably available and the motion can be determined without a trial on the merits.” Id. Local

Rule DUCrimR 12-1(a) requires that pretrial motions be filed “not later than fourteen (14) days

before trial, or at such other time as the court may specify.” Id. The court’s trial order in this

matter, see Doc. No. 13, does not provide a deadline for motions to suppress but it does provide

that all motions in limine are to be filed by July 10, 2019.


         Dated this 10th day of July 2019.

                                               JM Philpot Law, PLLC

                                               /s/ J. Morgan Philpot
                                               J. Morgan Philpot, USB #11855
                                               Attorney for Defendant, Gary Mark Hill




Page 5 of 6 | Motion to Suppress
                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 10, 2019 a true and correct copy of the foregoing

MOTION TO SUPPRESS was served as set forth below:

        J. Drew Yeates (USB #9811)                        [ ] U.S. Mail
        Assistant United States Attorney                  [ ] Federal Express
        Isaac C. Workman (USB # )                         [ ] Hand-Delivery
        Assistant United States Attorney                  [ ] Fax
        111 S. State Street, Suite 1800                   [ ] Email
        Salt Lake City, UT 84111                          [ x ] Court Aprv’d e-filing
        (801) 524-5682
        drew.yeates@usdoj.gov


                                           JM PHILPOT LAW, PLLC

                                           /s/ J. Morgan Philpot
                                           J. Morgan Philpot
                                           Attorney for Defendant




Page 6 of 6 | Motion to Suppress
